ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 15-270, concluding that NESTOR SMITH of GALLOWAY, who was admitted to the bar of this State in 2002, should be suspended from the practice of law for a period of three months for violating RPC 1.2(a)(failure to abide by the client’s decision concerning the scope and objective of representation), RPC 1.3 (lack of diligence), RPC 1.4(b)(failure to communicate with a client), RPC 1.4(c)(failure to explain a matter to the extent reasonably necessary, to allow client to make informed decisions), RPC 8.4(b)(commission of a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or fitness as a lawyer), RPC 8.4(c)(conduct involving dishonesty, fraud, deceit or misrepresentation), and RPC 8.4(d)(conduct prejudicial to the administration of justice), and good cause appearing;
It is ORDERED that NESTOR SMITH is suspended from the practice of law for a period of three-months, effective November 4, 2016, and until the further Order of the Court; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
*23ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Buie 1:20-17.